     Case 3:19-cv-04238-MMC Document 237 Filed 09/18/20 Page 1 of 15




 1 Sean S. Pak (SBN 219032)
   seanpak@quinnemanuel.com
 2 Iman Lordgooei (SBN 251320)
   imanlordgooei@quinnemanuel.com
 3 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   50 California Street, 22nd Floor
 4 San Francisco, CA 94111
   Telephone: (415) 875-6600
 5 Facsimile: (415) 875-6700

 6 Jodie W. Cheng (SBN 292330)
   jwcheng@jwc-legal.com
 7 JWC LEGAL
   One Market Plaza, Suite 3600
 8 San Francisco, California 94105
   Telephone: (415) 293-8308
 9
   Attorneys for Plaintiffs,
10 Proofpoint, Inc. and Cloudmark LLC

11
                                UNITED STATES DISTRICT COURT
12
                               NORTHERN DISTRICT OF CALIFORNIA
13
                                   SAN FRANCISCO DIVISION
14

15 PROOFPOINT, INC.; CLOUDMARK LLC,            CASE NO. 3:19-cv-04238-MMC (RMI)
16
                 Plaintiffs,                   PLAINTIFFS’ NOTICE OF MOTION
17                                             AND MOTION TO COMPEL SOURCE
          v.                                   CODE PRINTOUTS PURSUANT TO
18
                                               PROTECTIVE ORDER (DKT. 117) ¶¶ 6,
19 VADE SECURE, INCORPORATED; VADE             9(D)
   SECURE SASU; OLIVIER LEMARIÉ,
20
                                               Judge: Hon. Maxine M. Chesney
21               Defendants.                   Hearing: N/A (General Order No. 72-6)
22

23
               REDACTED VERSION OF DOCUMENT(S) SOUGHT TO BE SEALED
24

25

26

27

28
      Case 3:19-cv-04238-MMC Document 237 Filed 09/18/20 Page 2 of 15




 1                                NOTICE OF MOTION AND MOTION
 2          PLEASE TAKE NOTICE that Plaintiffs Proofpoint, Inc. and Cloudmark LLC (collectively,

 3 “Plaintiffs” or “Proofpoint”) hereby move for an order compelling Defendants Vade Secure,

 4 Incorporated and Vade Secure SASU (collectively, “Defendants” or “Vade”) to produce portions of

 5 source code designated for printout under the procedures set forth in the Protective Order in this action

 6 (Dkt. 117). Plaintiffs originally proposed to Defendants that the parties file a joint letter brief on

 7 source code printout issues pursuant to Paragraph 13 of Magistrate Judge Illman’s Standing Order.

 8 However, Defendants’ position was that the dispute should be resolved through a motion under Civil

 9 L.R. 7 pursuant to the terms of the Protective Order. Accordingly, Plaintiffs bring this Motion

10 pursuant to Civil L.R. 7 and the dispute resolution procedures set forth in the Protective Order at ¶¶ 6

11 and 9(d).

12          Plaintiffs respectfully request the Court order Defendants to produce within five (5) days of the

13 Court’s order printed copies of all portions of Defendants’ source code designated by Plaintiffs’

14 experts by identifying in writing to Defendants’, for each source code portion, the source code

15 repository, commit hash, commit date, filename, and line range.

16          Plaintiffs further request the Court order Defendants to produce within five (5) days of the

17 Court’s order an electronic copy of the metadata relating to Defendants’ source code designated by

18 Plaintiffs’ experts by identifying in writing to Defendants’ the source code repositories for which
19 metadata is requested, and the metadata fields to be produced for each repository.

20          Plaintiffs’ Motion is based on this Notice of Motion and Motion, the following memorandum

21 of points and authorities, the supporting declarations of Iman Lordgooei and accompanying exhibits,

22 all matters on which the Court may take judicial notice, all other pleadings on file in this action, and

23 any other written or oral argument that Plaintiffs may present to the Court.

24          This Motion is made following a conference of the parties’ lead counsel, which took place on

25 September 8, 2020.

26

27

28

                                                       -1-               Case No. 3:19-cv-04238-MMC (RMI)
                                                             MOTION TO COMPEL SOURCE CODE PRINTOUTS
        Case 3:19-cv-04238-MMC Document 237 Filed 09/18/20 Page 3 of 15




 1                                                       TABLE OF CONTENTS
 2 I.         INTRODUCTION..................................................................................................................... 1

 3 II.        PROCEDURAL AND FACTUAL BACKGROUND .............................................................. 2

 4 III.          ARGUMENT ........................................................................................................................ 6

 5       A.      Plaintiffs’ Requests for Source Code Printouts Are Reasonable .......................................... 6

 6       B.      Plaintiffs’ Requested Metadata Is Not Source Code ........................................................... 10

 7 IV.           CONCLUSION ................................................................................................................... 11

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                            -i-               Case No. 3:19-cv-04238-MMC (RMI)
                                                                                  MOTION TO COMPEL SOURCE CODE PRINTOUTS
        Case 3:19-cv-04238-MMC Document 237 Filed 09/18/20 Page 4 of 15




 1                        MEMORANDUM OF POINTS AND AUTHORITIES
 2           Pursuant to Civil L.R. 7 and the terms of the Protective Order (Dkt. 117) at ¶¶ 6 and 9(d),

 3 Plaintiffs Proofpoint, Inc. and Cloudmark LLC (collectively, “Plaintiffs” or “Proofpoint”) respectfully

 4 submit the following memorandum of points and authorities in support of their Motion to Compel

 5 Defendants Vade Secure, Incorporated and Vade Secure SASU (collectively, “Defendants” or

 6 “Vade”) to produce source code printouts in response to designations provided by Plaintiffs’ experts

 7 in this action.

 8 I.        INTRODUCTION
 9           Despite Plaintiffs’ discovery requests served October 10, 2019 and the Court’s January 31,

10 2020 order compelling production, Defendants did not produce source code for inspection in this case

11 until June 15, 2020. Plaintiffs’ experts inspected Vade’s source code for the majority of the

12 subsequent six weeks. While Defendants’ source code production remains incomplete and deficient,1

13 after just four weeks of inspections of Vade’s code, Plaintiffs’ experts had already designated a

14 number of highly relevant files on the source code review computer for printing but that represented a

15 small fraction of the total number of files produced for inspection. Plaintiffs’ experts also designated

16 for production certain non-source code metadata relating to the source code contained in the source

17 code repositories made available for inspection. Such metadata identifies dates when certain source

18 code files were edited and the name(s) of the individual(s) that edited the files, for example. All of the
19 designated printouts and metadata are highly pertinent to issues in this case and reasonably necessary

20 to demonstrate misappropriation of Plaintiffs’ asserted trade secrets, as explained in the Declaration of

21 Seth Nielson filed herewith (Ex. B). Indeed, Plaintiffs recently served an interrogatory response

22 setting forth a detailed description and identification of Defendants’ source code and documents that

23 evidence Defendants’ misappropriation of Plaintiffs’ trade secrets—including most of the source code

24

25       1
         Since as early as June 25th, Plaintiffs have been requesting that Defendants produce numerous
   source code files, modules, and entire repositories missing from Defendants’ source code production.
26
   Defendants have thus far refused to remedy the majority of these deficiencies and make a fulsome
27 production of missing source code. These deficiencies reached an impasse during the conference of
   the parties’ lead counsel, and Plaintiffs intend to file a separate motion on this issue.
28

                                                        -1-               Case No. 3:19-cv-04238-MMC (RMI)
                                                              MOTION TO COMPEL SOURCE CODE PRINTOUTS
      Case 3:19-cv-04238-MMC Document 237 Filed 09/18/20 Page 5 of 15




 1 files designated for printing.

 2           Nevertheless, Defendants have objected to the overwhelming majority of Plaintiffs’ requests

 3 for printed copies of designated source code files based on the volume of the requests, without any

 4 indication of why they believe the roughly 450 pages of source code printouts in dispute—which

 5 represent a small percentage                     of the source code files provided for inspection—are

 6 overbroad, unduly burdensome, or not reasonably necessary for Plaintiffs’ preparation of their case.

 7 Defendants have also objected to producing all of the designated metadata, contending that the

 8 metadata constitutes source code under the Protective Order, despite repeatedly acknowledging that

 9 such metadata is not source code.

10           To date, Defendants have not identified (and Plaintiffs are not aware of) any case law denying

11 requests for source code printouts based solely on volume of the requests, particularly where, as here,

12 the Protective Order does not specify any numerical limits on the volume of printouts a party may

13 request. Nor have Defendants identified any case law holding that metadata constitutes source code or

14 should otherwise be governed by source code provisions in a Protective Order, particularly where, as

15 here, metadata is not included in the definition of source code set forth in the Protective Order.

16           Accordingly, Plaintiffs’ motion to compel should be granted and Defendants be ordered to
17 produce the highly relevant source code printouts and the metadata designated by Plaintiffs.2

18 II.       PROCEDURAL AND FACTUAL BACKGROUND
19           The Protective Order in this action provides, in relevant part, that a Receiving Party (in this

20 case, Proofpoint) may request printed copies of limited portions of relevant source code:

21                  [A] Receiving Party may request paper copies of limited portions of
                    Source Code (‘Source Code Printouts’) that are reasonably necessary
22                  for the preparation of court filings, pleadings, expert reports, or other
                    papers, or for deposition or trial, but shall not request paper copies for
23                  the purposes of reviewing the Source Code other than electronically as
                    set forth in paragraph (c) in the first instance.
24

25       2
           The requested non-source code metadata is also responsive to a number of requests for
   production in Plaintiffs first set of discovery requests—all of which were the subject of this Court’s
26
   order compelling production back in April (Dkt. 149). Accordingly, in view of Defendants’ failure to
27 comply with the Court’s order compelling disclosure, Plaintiffs are also concurrently filing a motion
   to enforce production of the non-source code metadata.
28

                                                       -2-         Case No. 3:19-cv-04238-MMC (RMI)
                                                       MOTION TO COMPEL SOURCE CODE PRINTOUTS
       Case 3:19-cv-04238-MMC Document 237 Filed 09/18/20 Page 6 of 15




 1 Dkt. 117 at 15 (¶9(d)). “Source Code” is defined as:

 2                    computer code including human-readable programming language text
                      that defines or otherwise describes software and firmware in C, C++,
 3                    Go or GoLang, BREW, Java, and any other human-readable
                      programming language, as well as the text of included comments and
 4                    revision histories associated with any of the foregoing.

 5 Id. at 2 (¶2.4).

 6           The Protective Order also permits a Producing Party (in this case, Vade) to “challenge the

 7 amount of Source Code Printouts pursuant to the dispute resolution procedure and timeframes set

 8 forth in Paragraph 6 whereby the Producing Party is the ‘Challenging Party’ and the Receiving Party

 9 is the ‘Designating Party’ for purposes of dispute resolution.” Id. at 15 (¶9(d)). Paragraph 6 of the

10 Protective Order describes the notice and meet and confer prerequisites before filing a motion relating

11 to a source code printout dispute:

12                    Meet and Confer. The Challenging Party [i.e., Vade] shall initiate the
                      dispute resolution process by providing written notice of each [Source
13                    Code Printout] it is challenging and describing the basis for each
                      challenge. To avoid ambiguity as to whether a challenge has been
14                    made, the written notice must recite that the challenge to [Source Code
                      Printouts] is being made in accordance with this specific paragraph of
15                    the Protective Order. The parties shall attempt to resolve each
                      challenge in good faith and must begin the process by conferring
16                    directly (in voice to voice dialogue; other forms of communication are
                      not sufficient) within 14 days of the date of service of notice. In
17                    conferring, the Challenging Party [i.e., Vade] must explain the basis for
                      its belief that the [Source Code Printout] was not proper and must give
18                    the Designating Party [i.e., Proofpoint] an opportunity to review the
                      designated material, to reconsider the circumstances, and, if no change
19                    in designation is offered, to explain the basis for the chosen
                      designation. A Challenging Party [i.e., Vade] may proceed to the next
20                    stage of the challenge process only if it has engaged in this meet and
                      confer process first or establishes that the Designating Party [i.e.,
21                    Proofpoint] is unwilling to participate in the meet and confer process in
                      a timely manner.
22
     Id. at 8 (¶6.2). If the parties are unable to resolve the dispute, the Receiving Party “shall file and serve
23
     a motion … under Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable)
24
     within 21 days of the initial notice of challenge or within 14 days of the parties agreeing that the meet
25
     and confer process will not resolve their dispute, whichever is earlier.” Id. at 8 (¶6.3).
26
             Between July 20 and 31, 2020, during their inspections of the source code review computer,
27
     Plaintiffs’ experts made PDF printouts of portions of the source code—as well as other, non-source
28

                                                         -3-         Case No. 3:19-cv-04238-MMC (RMI)
                                                         MOTION TO COMPEL SOURCE CODE PRINTOUTS
      Case 3:19-cv-04238-MMC Document 237 Filed 09/18/20 Page 7 of 15




 1 code data, including “Read Me” text files and metadata—for identification to Defendants, who could

 2 then provide physical printouts of the same according to the procedure set forth in ¶ 9 of the Protective

 3 Order. On the last day, Plaintiffs’ counsel contacted Defendants’ counsel to notify Defendants and

 4 request physical printouts of the source code and non-source code data designated by Plaintiffs’

 5 experts and stored in a folder on the source code review computer. Ex. A at 11.

 6          On August 6, 2020, Defendants’ counsel responded to Plaintiffs’ request by objecting to the

 7 volume of Plaintiffs’ request for printouts of approximately 1,000 pages of Defendants’ source code

 8 and non-source code data. Id. at 10. Under the dispute resolution procedures set forth in Paragraph

 9 6.2 of the Protective Order, Defendants were required to describe the basis for the challenge when

10 they initially objected to Plaintiffs’ requests for printouts. Dkt. 117 at 8 (¶6.2). Here, Defendants

11 identified the volume of the source code printouts as the sole basis for their challenge. Ex. A at 10.

12          The parties continued to exchange correspondence regarding the dispute between August 10-
13 19, and met and conferred on August 20, 2020 regarding the same, leading to further correspondence

14 on August 24-26, and a lead counsel meet and confer on August 27, 2020. Id. at 1-9; Lordgooei Decl.

15 ¶10. During the meet and confer process, Defendants never argued that the substance of the source

16 code that Plaintiffs designated for printing was irrelevant or otherwise not reasonably necessary for

17 Plaintiffs’ preparation of their case. Instead, Defendants focused on the number of lines and pages,

18 and the identification of entire files for printing. Defendants also contended that Plaintiffs’ manner of

19 designation—by generating ready-for-printing PDFs containing the requested source code and non-

20 source code data—was not proper, despite the fact that the Protective Order expressly provides that

21 the Receiving Party may request printouts by notifying the Producing Party that “printouts have been

22 made or designated.” Dkt. 117 at 15 (¶9(d)).

23          On August 27, 2020, Defendants proposed, and Plaintiffs agreed, to a compromise that

24 attempted to avoid the need for motion practice. Ex. C. Pursuant to the compromise, Plaintiffs agreed

25 that they would withdraw their original designations, and Defendants would withdraw their

26 corresponding objections. Plaintiffs would then re-designate their requests by providing a written

27 identification of each portion of source code to be printed (i.e., by identifying the source code

28 repository, file name, version information, and line range for printing). Plaintiffs would also identify

                                                      -4-         Case No. 3:19-cv-04238-MMC (RMI)
                                                      MOTION TO COMPEL SOURCE CODE PRINTOUTS
      Case 3:19-cv-04238-MMC Document 237 Filed 09/18/20 Page 8 of 15




 1 the source code repositories for which metadata was requested, and the metadata fields requested for

 2 those repositories. Defendants indicated that they would reconsider their prior objections based on

 3 their review of Plaintiffs’ interrogatory response setting forth the bases for Plaintiffs’ claims of trade

 4 secret misappropriation and identifying relevant source code evidence. Defendants also agreed to

 5 provide any objections within seven days of Plaintiffs’ re-designation, and to meet and confer

 6 regarding any objections within those same seven days.

 7          On September 1, 2020, Plaintiffs’ expert inspected the source code review computer and

 8 generated the written designations of source code and metadata. See Ex. B ¶16. Those designations

 9 were then provided by Defendants to Plaintiffs as a written record of the requests. See Ex. D.

10          On September 8, 2020, one hour before the parties’ scheduled lead counsel meet and confer

11 regarding other discovery disputes, Defendants e-mailed Plaintiffs indicating that they continue to

12 object to the majority of requested source code printouts. See Ex. E. Defendants agreed to produce 31

13 pages of requested printouts—corresponding to the files identified in Plaintiffs’ newly-added

14 copyright infringement claim, as well as several non-source code “read me” files—but objected to all

15 remaining requests. Defendants eventually agreed to (and did) produce printed copies of all requested

16 versions of the files identified in Plaintiffs’ copyright infringement claim, as well as all requested

17 “read me” files, amounting to just 23 of the 133 requested printouts, and totaling 54 printed pages.

18 See Ex. F; see also Ex. B ¶17.
19          The remaining 110 requested printouts, which Defendants presently challenge, include

20 approximately 450 pages of source code highly relevant to Plaintiffs’ trade secret claims, as explained

21 in the accompanying declaration of Plaintiffs’ expert, Dr. Seth Nielson. Ex. B ¶¶9-14, 18-19.

22 Defendants also raised a new objection to providing copies of source code printouts to counsel of

23 record who did not personally travel to Defendants’ counsel’s offices to inspect the source code

24 review computer. See Ex. E. Finally, Defendants refused to produce any of the designated metadata,

25 claiming that the metadata constitutes “revision history information” that qualifies as source code

26

27

28

                                                       -5-         Case No. 3:19-cv-04238-MMC (RMI)
                                                       MOTION TO COMPEL SOURCE CODE PRINTOUTS
       Case 3:19-cv-04238-MMC Document 237 Filed 09/18/20 Page 9 of 15




 1 under the Protective Order.3 The parties discussed Defendants new objections the same day during a

 2 scheduled conference of lead counsel, but were unable to resolve the dispute.

 3 III.       ARGUMENT
 4            A.     Plaintiffs’ Requests for Source Code Printouts Are Reasonable
 5            The source code printouts requested by Plaintiffs are directly relevant to the claims at issue in

 6 this action, are not being used for purposes of reviewing Vade’s code in the first instance, and are

 7 highly targeted in view of the overall volume of Vade source code made available for inspection.

 8 Accordingly, Defendants cannot withhold their production by asserting a blanket objection based on

 9 the volume of the requested printouts, without any further explanation.

10            As explained by Plaintiffs expert, Dr. Seth Nielson, who reviewed and designated the

11 requested portions of source code for printing, the requested source code printouts represent a small

12 percentage                    of the source code files provided for inspection, and are all directly relevant

13 to the claims at issue in this action because they demonstrate the use of Plaintiffs’ trade secrets in

14 Defendants’ source code—evidence that is critical to Plaintiffs’ trade secret claims. In his declaration,

15 Dr. Nielson explains that all of the source code files designated for printing are those he identified as

16 “reasonably necessary to show the use of Proofpoint’s asserted trade secrets in the Vade source code.”

17 Ex. B ¶9. The requested printouts include “the specific functions that use Proofpoint’s trade secrets,

18 as well as related code necessary to understand the context and usage of those functions within Vade’s

19 products.” Id. In addition, because                                                                       , it

20 was not practical for Dr. Nielson to designate less than the entire file for printing; and for longer files,

21 Dr. Nielson reviewed the entire file and determined that all or nearly all of the source code contained

22 in the file is reasonably necessary to show Defendants’ use of Plaintiffs’ trade secrets. Id. at ¶19. All

23 of the files designated by Dr. Nielson are identified and relied upon in Plaintiffs’ interrogatory

24

25        3
         Defendants also argued that certain source code files included in Plaintiffs’ requests for source
   code printout were not expressly identified in Plaintiffs’ interrogatory response setting forth the
26
   factual bases for Plaintiffs’ trade secret claims. The omission of those source code files was
27 inadvertent, and Plaintiffs have since served an amended and supplemental response that links each
   source code file designated for printing with one or more of Plaintiffs’ asserted trade secrets. Ex. F.
28

                                                         -6-         Case No. 3:19-cv-04238-MMC (RMI)
                                                         MOTION TO COMPEL SOURCE CODE PRINTOUTS
      Case 3:19-cv-04238-MMC Document 237 Filed 09/18/20 Page 10 of 15




 1 response setting forth the factual bases supporting their claims of trade secret misappropriation, and

 2 will be reasonably necessary for preparation of Plaintiffs’ case, including for drafting discovery

 3 disclosures and expert reports, depositions, and as evidence for summary judgment and/or trial.

 4 Accordingly, each of the designated source code files is relevant and reasonably necessary to

 5 Plaintiff’s claims. Defendants have not, and cannot, prove otherwise.

 6          In view of Dr. Nielson’s representations and Plaintiffs’ contentions, Defendants cannot

 7 plausibly contend that the requested source code printouts are sought for an improper purpose, such as

 8 for the purpose of reviewing the source code in the first instance in paper form, rather than

 9 electronically on the source code computer. Indeed, By Defendants’ own admission, Plaintiffs’

10 experts have already spent over 300 hours inspecting source code; and Plaintiffs’ experts had not

11 designated any source code for printing until the third week of inspection, after they had already

12 located specific evidence of misappropriation of Plaintiffs’ trade secrets. Although Defendants have

13 objected to providing source code printouts to individuals who have not personally inspected the

14 source code computer (in particular, outside counsel of record), the Protective Order does not require

15 each individual who receives source code printouts to first inspect the same code on the source code

16 review computer. Rather, the Protective Order only prohibits requests intended “for the purposes of

17 reviewing the Source Code other than electronically … in the first instance.” Dkt. 117 at 5 (¶9(d)).

18 Here, Dr. Nielson and other experts reviewed the source code in the first instance on the source code
19 review computer and determined that the requested printouts are highly relevant and reasonably

20 necessary to Plaintiffs’ claims. Plaintiffs are not required to schedule separate source code inspections

21 for every additional individual who may need access to printouts of the same source code, such as for

22 deposition prep.

23          Importantly, to date, Defendants have not articulated any objection to the substance of the

24 source code that Plaintiffs have designated for printing. That is, Defendants have not identified any

25 specific designated source code files (or portions of files) that they contend are irrelevant or otherwise

26 not reasonably necessary for Plaintiffs’ claims, nor have they provided any substantive basis to

27 challenge any of Plaintiffs’ designations. Rather, Defendants’ objections are merely directed to the

28 volume of source code printouts requested—i.e., the number of lines and number of pages, as well as

                                                       -7-         Case No. 3:19-cv-04238-MMC (RMI)
                                                       MOTION TO COMPEL SOURCE CODE PRINTOUTS
      Case 3:19-cv-04238-MMC Document 237 Filed 09/18/20 Page 11 of 15




 1 the designation of entire files. The Protective Order, however, does not place any numerical limits on

 2 source code printouts, and does not prohibit printing a complete file. Indeed, numerical limits on

 3 source code printouts would not be reasonable in this case: the amount of relevant source code

 4 depends entirely on the extent of Defendants’ misappropriation of Plaintiffs’ trade secrets and

 5 copyrighted source code, and Plaintiffs should not be prevented from presenting the complete

 6 evidentiary bases for their claims due to artificial and arbitrary limitations on printing. Restrictions

 7 against printing complete files are similarly inappropriate here where, as Dr. Nielson has explained,

 8 the designated source code files are relevant in their entirety as evidence of Defendants’ use of

 9 Plaintiffs’ trade secrets. See Ex. B ¶19.

10          During the meet and confer process, Defendants relied on Synopsys, Inc. v. Ubiquiti Networks,

11 Inc., No. 17-cv-00561-WHO (LB), 2018 U.S. Dist. LEXIS 85255, at *7 (N.D. Cal. May 21, 2018) and

12 Imageware Sys. v. Fulcrum Biometrics, LLC, No. 13-CV-936-DMS(JMA), 2014 U.S. Dist. LEXIS

13 193601, at *2-4 (S.D. Cal. Nov. 25, 2014) to support their refusal to provide the requested printouts on

14 the basis of volume. However, neither decision sustained an objection to source code printouts on the

15 basis of volume alone. In Synopsys, the Court denied a request for printed copies of source code,

16 because the plaintiffs supported their request based solely on the declaration of an expert that had

17 never previously reviewed the source code, and thus could not competently declare that the requested

18 printouts were reasonably necessary. Accordingly, the Court concluded the source code printouts
19 were requested in order to avoid electronic review in the first instance. Synopsys is, therefore, clearly

20 inapposite, as Dr. Nielson has personally spent days and weeks reviewing Defendants source code

21 before identifying relevant source code files for printing.

22          Similarly, in Imageware, the defendants objected to the requested printouts based on the

23 substance of the request, not the volume. In particular, the defendants argued that the objected-to

24 requests contained the entirety of their “secret sauce” algorithm, and that only a small subset of that

25 algorithm was relevant to the plaintiffs’ claims—a point that was not disputed by the plaintiffs. Here,

26 however, Defendants have not articulated any objection to the substance of Plaintiffs’ requests, and

27 Plaintiffs have explained that the entirety of the requested source code—which represents only a small

28 portion of the source code available on the source code review computer—is relevant to Plaintiffs’

                                                      -8-         Case No. 3:19-cv-04238-MMC (RMI)
                                                      MOTION TO COMPEL SOURCE CODE PRINTOUTS
      Case 3:19-cv-04238-MMC Document 237 Filed 09/18/20 Page 12 of 15




 1 claims.

 2           The facts here more closely resemble those in Multimedia Patent Trust v. DirectTV, Inc., Civ.

 3 No. 09cv0278-H (CAB), ECF No. 462 at 3 (S.D. Cal. Aug. 24, 2011), in which the Court denied a

 4 challenge to source code printouts where “[o]ther than the volume of materials selected,” the

 5 producing party did not rebut the representation that the requested printouts were reasonably

 6 necessary. In that case, the plaintiff requested to print 67 out of 85 source code provided for

 7 inspection by a third party, explaining that the files represent distinct independent hardware modules

 8 that cross-reference other structures, functions, etc., and cannot be understood or read without

 9 reference to the other portions of the module in the file.” Id. at 2. The third party objected,

10 contending that the request constitutes “wholesale printing” of the source code contrary to the

11 protective order entered in that case.          Id.   The Court disagreed, finding that the plaintiff’s

12 representations regarding the need for the source code were sufficient, and the third party’s objection

13 to the volume of materials alone was improper. Like the plaintiff in Multimedia Patent Trust,

14 Plaintiffs here have demonstrated that the requested source code print outs are reasonably necessary,

15 and Defendants to date have not meaningfully challenged Plaintiffs’ bases for requesting the

16 designated source code.

17           Defendants have alternatively argued that printing complete source code files is prohibited

18 under the holding in Digital Reg of Tex., LLC v. Adobe Systems, No. CV 12-01971-CW (KAW), 2013
19 U.S. Dist. LEXIS 23447, at 22-23 (N.D. Cal. Feb. 20, 2013). But Digital Reg contains no such

20 blanket holding—rather, that decision once again turned on the substance of the requests. The

21 defendants in Digital Reg objected to printouts of 14 complete files because those files contained

22 hundreds of functions spanning 200 pages of source code, but only a small number of those functions

23 were at issue in the case. The defendants agreed to provide printouts for the functions at issue, but the

24 plaintiffs insisted that the entire file was necessary with no further explanation. By contrast, Plaintiffs

25 here have primarily requested printouts of small files with narrow scope, and have only requested

26 printouts of complete larger files after determining that that all or nearly all of the functions in that file

27 are relevant to their claims. See Ex. B ¶19. In addition, like the plaintiffs in Multimedia Patent Trust,

28 Plaintiffs’ trade secret claims in this case are directed, at least in part, to a “unified architecture” that

                                                         -9-         Case No. 3:19-cv-04238-MMC (RMI)
                                                         MOTION TO COMPEL SOURCE CODE PRINTOUTS
     Case 3:19-cv-04238-MMC Document 237 Filed 09/18/20 Page 13 of 15




 1 uses certain techniques for detecting malicious e-mail of various types. See, e.g., Dkt. 219 ¶¶32, 60.

 2 Accordingly, Plaintiffs require source code describing the architecture of Defendants’ products, and

 3 not merely isolated functions within a file that relate to a particular feature. Ex. B ¶18.

 4          The unique circumstances presented in this case—in which depositions will be conducted

 5 electronically and remotely—further necessitate Plaintiffs’ access to printouts of complete source code

 6 files and not limited to excerpts. In view of the pandemic, and because many of Defendants’

 7 knowledgeable witnesses are located in France, Defendants’ source code witnesses will likely have to

 8 be deposed remotely. In addition, to date, Defendants have not agreed to make a source code review

 9 computer available for use with those witnesses during deposition; thus, Plaintiffs may be forced to

10 question the witnesses based on the printed copies of the source code. These witnesses are unlikely to

11 be able to meaningfully answer questions regarding the source code if presented with only limited

12 excerpts of a file, without the benefit of other related functions, header information, and similar

13 context provided within the same source code file.4 Thus, printed copies of complete files are

14 reasonably necessary in order for Plaintiffs to meaningfully depose Defendants’ witnesses regarding

15 the source code.

16          B.      Plaintiffs’ Requested Metadata Is Not Source Code
17          During the parties’ first lead counsel meet and confer regarding source code, on August 27,

18 2020, Defendants indicated that they would be willing to produce metadata stored in source code
19 repositories through normal discovery, but objected to producing the PDF printouts of that metadata

20 generated by Plaintiffs’ experts. At that time, Plaintiffs expressly asked Defendants if they contend

21 that such metadata constitutes source code under the Protective Order, and Defendants represented

22 that if the metadata does not include excerpts of the source code files, but is limited to information

23 such as author names, dates of changes, and similar information, such metadata is not source code.

24 See Lordgooei Decl. ¶10. As part of the parties’ proposed compromise, Plaintiffs agreed to designate

25
        4
         For this reason, Plaintiffs are still seeking an agreement from Defendants to provide a source
26
   code review computer for use by relevant deponents, which may result in further motion practice.
27 Nevertheless, at a minimum, complete source code printouts are necessary for purposes of these
   depositions.
28

                                                      -10-        Case No. 3:19-cv-04238-MMC (RMI)
                                                      MOTION TO COMPEL SOURCE CODE PRINTOUTS
      Case 3:19-cv-04238-MMC Document 237 Filed 09/18/20 Page 14 of 15




 1 the metadata to be produced for each source code repository at issue, so that Defendants could utilize

 2 industry standard tools to export and produce the raw metadata in readable form.

 3          Rather than produce the requested metadata as agreed, Defendants now contend that the

 4 metadata is itself source code and subject to the printing requirements of Paragraph 9(d). Defendants’

 5 claim lacks merit. The Protective Order defines Source Code to mean “computer code” such as

 6 “human-readable programming language text that defines or otherwise describes software and

 7 firmware,” not metadata containing information such as dates when the source code was modified and

 8 the names of individuals who edited the code.            Defendants rely on the inclusion of “revision

 9 histories” in the definition of Source Code, but “revision histories” is a term of art that refers to earlier

10 versions of source code maintained in the source code repository (i.e., the historical versions of the

11 source code), not metadata that does not itself contain any source code. See Ex. B ¶20. Indeed, courts

12 have acknowledged that metadata and revision histories are different types of information. See, e.g.,

13 Wi-Lan Inc. v. Sharp Elecs. Corp., C.A. No. 15-379-LPS, ECF No. 487 at 8 (D. Del. Feb. 14, 2019)

14 (separately classifying “metadata” and “revision histories” relating to source code).

15          Defendants have not identified any authority to support their position that metadata

16 information is included in the definition of Source Code or is otherwise governed by the source code

17 printing provisions of the Protective Order. To the contrary, Defendants have implicitly conceded that

18 metadata relating to source code—including at least source code file names, paths, and “hash” values
19 and dates corresponding to changes to the source code—does not constitute source code, as that

20 information was included in Plaintiffs’ request for source code printouts, which Defendants produced

21 subject to a lesser confidentiality designation. See Ex. D. Accordingly, Defendants cannot maintain

22 their assertion that metadata relating to source code in itself constitutes source code, and may be

23 withheld pursuant to the source code printing provisions of the Protective Order.

24 IV.      CONCLUSION
25          For the foregoing reasons, Plaintiffs’ motion to compel should be granted, and the Court

26 should order Defendants to produce the source code printouts and metadata designated by Plaintiffs

27 (see supra, n.2).

28

                                                        -11-        Case No. 3:19-cv-04238-MMC (RMI)
                                                        MOTION TO COMPEL SOURCE CODE PRINTOUTS
     Case 3:19-cv-04238-MMC Document 237 Filed 09/18/20 Page 15 of 15




 1

 2 DATED: September 18, 2020         Respectfully Submitted,

 3

 4                                    By /s/ Sean S. Pak

 5                                       QUINN EMANUEL URQUHART &
                                         SULLIVAN, LLP
 6                                       Sean S. Pak (SBN 219032)
                                         seanpak@quinnemanuel.com
 7                                       Iman Lordgooei (SBN 251320)
                                         imanlordgooei@quinnemanuel.com
 8                                       50 California Street, 22nd Floor
                                         San Francisco, CA 94111
 9                                       Telephone: (415) 875-6600
                                         Facsimile: (415) 875-6700
10

11                                       JWC LEGAL
                                         Jodie W. Cheng (SBN 292330)
12                                       jwcheng@jwc-legal.com
                                         One Market Street
13                                       Spear Tower, 36th Floor
                                         San Francisco, CA 94105
14                                       Telephone: (415) 293-8308

15                                       Attorneys for Plaintiffs Proofpoint, Inc. and
                                         Cloudmark LLC
16

17

18
19

20

21

22

23

24

25

26

27

28

                                         -12-        Case No. 3:19-cv-04238-MMC (RMI)
                                         MOTION TO COMPEL SOURCE CODE PRINTOUTS
